870 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy Lee MOORE, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendant- Appellee.
No. 88-2630.
United States Court of Appeals, Fourth Circuit.
March 1, 1989.Rehearing Denied March 24, 1989.

Roy Lee Moore, appellant pro se.
Samuel Thomas Currin, Office of the United States Attorney, for appellee.
Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Roy Lee Moore appeals from the district court order dismissing his complaint for lack of jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Judicial review of cases arising under Title II of the Social Security Act is governed by Secs. 205(g) and (h) of the Social Security Act, 42 U.S.C. Secs. 405(g) and (h).  As Moore's civil action was not commenced in a timely manner following a final decision of the Secretary, as required by statute, it was properly dismissed by the district court.  Moore v. Bowen, C/A No. 88-18 (E.D.N.C. Aug. 26, 1988).  We affirm the order of the district court and deny Moore's motion to amend his complaint.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.